     Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 1 of 10



                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

                                              :
ABDUL A. JALUDI,                              :
                                              :
                   Plaintiff,                 :     No. 3:15-cv-02076-MEM-JFS
                                              :     (Mannion, J.)
             v.                               :     (Saporito, M.J.)
                                              :
CITIGROUP, et al.                             :
                                              :
                   Defendant.                 :
                                              :

                   DEFENDANT’S REPLY MEMORANDUM
                  IN SUPPORT OF ITS MOTION TO DISMISS

      In its Motion, Defendant1 established that Plaintiff’s sole claim remaining

before this Court, brought under the Sarbanes-Oxley Act of 2002 (“SOX”), should

be dismissed because there are no timely allegations in the current Complaint and

any potentially timely allegations fail to state a claim upon which relief may be

granted. In response, Plaintiff does not allege any new facts or allegations beyond

those addressed in the Motion that could cure these deficiencies, and alleges only

that Defendant has waived its statute of limitations defense, which is without merit


1
  In this employment-related action, Plaintiff was last employed by Citigroup
Technology, Inc., but erroneously identifies the defendant as “Citigroup and
company,” including “one or more of its direct or indirect subsidiaries.” “Citigroup
and company” is not a legal entity. Citigroup Technology, Inc. is, therefore, is the
appropriate defendant in this matter, but nevertheless files this motion on behalf of
any Citigroup-related legal entities that Plaintiff believes, and the Court may find,
to be a party to his Complaint (referred to herein as “Citi”).

                                          1
     Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 2 of 10



because Defendant has properly raised the defense at the first opportunity in this

Motion to Dismiss.

      Because Plaintiff fails to state a claim upon which relief may be granted, his

Complaint should be dismissed in its entirety.

I.    ARGUMENT

      A.     Plaintiff’s Complaint Includes No Timely Allegations.
      The SOX statute of limitations provides that, before filing in federal court, a

plaintiff must submit a complaint with OSHA within 180 days of the alleged

unlawful practice. See 18 U.S.C. § 1514A(b)(2)(D). As Defendant demonstrated

in its Motion, none of Plaintiff’s allegations in his Complaint meets this standard

and his SOX claim should therefore be dismissed.

      Plaintiff’s argument that “a complaint need not anticipate or overcome

affirmative defenses; thus, a complaint does not fail to state a claim simply because

it omits facts that would defeat a statute of limitations defense” is misplaced.

Plaintiff’s Brief in Opposition to Defendant’s Motion to Dismiss (ECF 63) (“Pl.

Br.”) at 7. Defendant’s untimeliness defense in this Motion is based on the

allegations on the face of the Complaint. As demonstrated in its opening

Memorandum, based on the date of Plaintiff’s OSHA Complaint, the latest date for

a timely allegation against Defendant is August 27, 2017. Defendant’s

Memorandum in Support of its Motion to Dismiss (ECF 56) (“Def. Mem.”) at 7.



                                          2
     Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 3 of 10



On the face of the Complaint, Plaintiff alleges that his termination of employment

at Citi occurred on April 21, 2013. Federal Complaint (ECF 1) (“Fed. Compl.”) ¶

38. As such, any alleged retaliation up through and including the termination of

Plaintiff’s employment at Citi is time-barred.

      Plaintiff further alleges post-employment adverse actions “[a] year after

being dismissed from Citigroup” (or about April 2014) (Fed. Compl. ¶ 45), and in

May, September, and November 2014, all of which are untimely. Fed. Compl.

¶¶ 46-49. Courts routinely dismiss complaints for failure to state a claim where, as

here, it is clear on the face of the complaint that it does not include timely

allegations under the operative statute of limitations.2 See, e.g., Maier v. Bucks

Cty., No. CV 18-4060, 2019 WL 689206, at *5 (E.D. Pa. Feb. 19, 2019) (“a district

court may grant a motion under Rule 12(b)(6) raising a limitations defense ‘if the

face of the complaint’ demonstrates that the plaintiff’s claims are untimely.”)

(citation omitted).




2
  While Plaintiff refers to “equitable tolling” in his opposition, he has not provided
any extraordinary circumstances sufficient to invoke that defense to the statute of
limitations here. Fenton v. Port Auth. of NY & NJ, 777 F. App’x 45, 48 (3d Cir.
2019) (“We have instructed that there are three principal, though not exclusive,
situations in which equitable tolling may be appropriate: (1) where the defendant
has actively misled the plaintiff respecting the plaintiff’s cause of action; (2) where
the plaintiff in some extraordinary way has been prevented from asserting his or
her rights; or (3) where the plaintiff has timely asserted his or her rights mistakenly
in the wrong forum.”) (citation omitted).

                                           3
     Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 4 of 10



      None of the cases Plaintiff cites in support of his argument hold to the

contrary. Schmidt v. Skolas, 770 F.3d 241 (3d Cir. 2014) (holding that plaintiff’s

claim not facially time-barred, because whether plaintiff exercised reasonable

diligence in discovering his injury could not be resolved on a motion to dismiss for

failure to state a claim); In re Adams Golf, Inc. Sec. Litig., 381 F.3d 267, 277 (3d

Cir. 2004) (in shareholder uncertified class action lawsuit alleging violations of the

Securities Act, defendants’ negative causation theory, that lower share value did

not result from any non-disclosure or false statement, was affirmative defense that

could not be used at pleading stage to dismiss claim that registration statement and

prospectus were misleading in failing to disclose grey market for issuer’s golf

equipment); Doe v. GTE Corp., 347 F.3d 655, 657 (7th Cir. 2003) (in lawsuit

brought under the Electronic Communications Privacy Act, regarding images of

college athletes recorded without their knowledge, the affirmative defense

provided by 47 U.S.C.A. § 230(c), which states that “[n]o provider or user of an

interactive computer service shall be treated as the publisher or speaker of any

information provided by another information content provider,” was held an

inappropriate basis for Rule 12(b)(6) motion to dismiss).

      None of Plaintiff’s Complaint allegations are timely, and his SOX claim

should be dismissed.




                                          4
     Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 5 of 10



      B.     Any Potentially Timely Allegations Fail To State A Claim Upon
             which Relief May Be Granted.
      The vast majority of allegations in Plaintiff’s Complaint took place on dates

falling well outside the applicable statute of limitations period. Plaintiff also

asserts several undated allegations, including that he “applied for over a dozen

positions with Citigroup, after his termination, for which he was qualified but

never received a response.” Fed. Compl. 49 ¶. Even assuming arguendo these

allegations were timely, they provide no basis to believe it is plausible that

Plaintiff’s alleged protected activity from years earlier was known by anyone who

may have reviewed these applications, or that it was a contributing factor in their

alleged failure to respond to Plaintiff. See, e.g., Woodell v. Wenerowicz, No. CV

18-1098, 2019 WL 4139264, at *14 (E.D. Pa. Aug. 30, 2019) (granting motion to

dismiss pursuant to Rule 12(b)(6) where the plaintiff “makes an undated allegation

of being ‘penalized’ for having a neurological disorder. This conclusory allegation,

asserted against no particular individual or entity, fails to state a claim for relief.”);

Cassell v. Commonwealth of Pennsylvania, No. CV 16-5141, 2016 WL 5842821,

at *3 (E.D. Pa. Oct. 3, 2016) (“[Plaintiff’s] complaint fails for the same reasons his

prior complaints failed. Most of his claims are barred by Defendant's two-year

statute of limitations. To the extent he asserts timely claims, he has pled only

vague and conclusory allegations without a factual basis for a plausible claim

against a defendant.”); Schweitzer v. United States, No. 3:CV-08-1806, 2011 WL


                                            5
     Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 6 of 10



1422671, at *4 (E.D. Pa. Mar. 28, 2011) (granting Rule 12(b)(6) motion to dismiss

because, “[w]hile [plaintiff] attempts to circumvent the statute of limitations bar by

arguing numerous different theories including conspiracy and continuing violation,

his conclusory allegations fail to support any such theories or associate these

Defendants in any way to the remaining Defendants or any alleged illegal

activity”).


       Plaintiff’s SOX claim would still fail even if this Court were to consider the

allegations from his February 23, 2018 OSHA Complaint (“OSHA Complaint,”

ECF 56-1). As explained in Defendant’s Motion, Plaintiff’s OSHA Complaint

includes only one new and timely allegation: Plaintiff claims a headhunter

contacted him on December 20, 2017, asked if he was looking for a command

center position in New York, and failed to return Plaintiff’s attempts to reach him

after Plaintiff provided the headhunter with a resume. See Defendant’s Motion at

10-11.3

       This new allegation does not state a claim upon which relief may be granted,

as required to defeat a Motion to Dismiss brought pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Nothing connects Plaintiff’s supposed encounter

3
  As Plaintiff acknowledges, this allegation relating to an exchange with a
headhunter on or after December 20, 2017 is the sole allegation in Plaintiff’s
OSHA Complaint that is timely. Pl. Br. at 10. To the extent Plaintiff suggests that
Defendant has conceded that any other allegations are timely, that suggestion is
untrue.

                                          6
     Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 7 of 10



with this headhunter to Defendant, and Plaintiff’s opposition offers no new facts in

support of this allegation. Plaintiff insists this alleged incident proves that

Defendant blacklisted him from future employment in violation of SOX, but

provides no factual basis for his conjecture. For the reasons provided in

Defendant’s Motion, this allegation fails to state a claim. Def. Mem. at 10-11.

      To the extent any of Plaintiff’s allegations survive Defendant’s Motion,

Defendant repeats its alternative request for a stay until Plaintiff properly removes

his OSHA Complaint, for the reasons provided in Defendant’s Memorandum. Def.

Mem. at 11-13. It appears Plaintiff does not contest this alternative relief, although

he states that he is prepared to remove his OSHA Complaint to this Court, but has

not done so. Pl. Br. at 16-17.

      C.     Defendant Timely Asserted that Plaintiff’s Claims are Time-
             Barred.
      Plaintiff also claims that Defendant waived its argument that the Complaint

is untimely by filing a motion to compel arbitration on January 22, 2016 (ECF 15)

instead of seeking to dismiss his claims. This is incorrect.

      Defendant did not waive the statute of limitations argument by filing to

compel arbitration before seeking to have Plaintiff’s Complaint dismissed on the

merits. In fact, seeking dismissal on the merits before moving to compel

arbitration would have risked waiving the right to compel arbitration. See, e.g., In

re Pharmacy Ben. Managers Antitrust Litig., 700 F.3d 109, 118 (3d Cir. 2012)


                                           7
     Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 8 of 10



(finding defendant waived its right to arbitrate antitrust claims in part because

defendant had filed a motion to dismiss and motion for reconsideration). And it

would have been a waste of the Court’s and the parties’ resources, and inconsistent

with the purposes of the Federal Arbitration Act, to brief the merits of this defense

in this Court under the Federal Rules when Defendant was seeking to move the

case to arbitration. See Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 22 (1983) (it was “Congress’ clear intent, in the Arbitration Act, to move

the parties to an arbitrable dispute out of court and into arbitration as quickly and

easily as possible.”).

      Notably, in its opening Memorandum in support of its Motion to Compel

Arbitration, Defendant reserved all defenses to the merits in the event the Court

denied the Motion to Compel, and in such event, expressly requested the

opportunity to file a motion to dismiss on the grounds of failure to exhaust

administrative remedies, that Plaintiff’s SOX claim is time-barred, and for failure

to state a claim. (ECF 16 at 14 n.7). In his Report and Recommendation,

Magistrate Judge Saporito denied Defendant’s Motion to Compel Arbitration with

respect to Plaintiff’s SOX claim “without prejudice to Citigroup to raise any other

appropriate grounds for dismissal…” (ECF 33 at 19). That portion of the Report

and Recommendation became moot when the District Judge compelled arbitration

of the SOX claim, but Defendant promptly renewed its request to file a motion to



                                           8
      Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 9 of 10



dismiss upon remand after the Third Circuit reinstated the SOX claim before this

Court. (See ECF 52).

       Plaintiff cites no case law indicating that by moving to compel arbitration,

Defendant waived its right to assert that Plaintiff’s Complaint is untimely.

Moreover, although Defendant has consistently raised its statute of limitations

defense from the outset, and Plaintiff does not and cannot claim any prejudice,

courts do not find a waiver of the defense even when asserted much later in the

proceedings. See, e.g., Nat’l Recovery Agency, Inc. v. AIG Domestic Claims, Inc.,

No. 4:05-CV-0033, 2006 WL 1289545, at *2 (M.D. Pa. May 9, 2006) (“the failure

to plead an affirmative defense in the answer does not automatically result in a

waiver. . . . Under Fed.R.Civ.P. 15(a), an answer may be amended at any time by

leave of court to include an affirmative defense.”); Jackson v. Comm’r NJSP, No.

CIV. 00-4875, 2005 WL 3542465, at *11 (D.N.J. Dec. 27, 2005) (allowing

defendant to plead a statute of limitations defense after the close of discovery).

II.    CONCLUSION

       For all of the foregoing reasons, Defendant respectfully requests that the

Court dismiss the Complaint in its entirety because Plaintiff’s allegations are

untimely, and any potentially timely allegations fail to state a claim for relief.

Alternatively, if any SOX claim is allowed to proceed, and if Plaintiff continues to

proceed on his SOX claim before OSHA, this case should be stayed pending



                                           9
    Case 3:15-cv-02076-MEM-JFS Document 66 Filed 12/02/19 Page 10 of 10



resolution of proceedings before the Department of Labor or until Plaintiff

properly removes the OSHA Complaint to this Court.

Dated: December 2, 2019                 Respectfully submitted,


                                        /s/ Christen L. Casale
                                        Christen L. Casale (PA ID #320638)
                                        MORGAN LEWIS & BOCKIUS LLP
                                        1701 Market Street
                                        Philadelphia, PA 19103
                                        Tel: (215) 963-5000
                                        Fax: (215) 963-5001

                                        Thomas A. Linthorst (NJ ID #040842000)
                                        (admitted pro hac vice)
                                        MORGAN LEWIS & BOCKIUS LLP
                                        502 Carnegie Center
                                        Princeton, NJ 08540
                                        Tel: (609) 919-6642
                                        Fax: (609) 919-6701

                                        Counsel for Defendant




                                        10
